DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1‐5, 7‐9, 11‐25 is/are pending.
Claims 6 and 10 are canceled.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1‐5, 7‐9, 11‐25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al (US2017/0169578) in view of Sawhney et al (US2016/0042253) and further in view of  Frome et al (US8345921).

Regarding claim 1, 14 and 21, Nakazawa et al teaches a computer-implemented method of reflection suppression for image processing, comprising:
obtaining at least one image of a scene captured by a camera;
performing semantic reflective object recognition to detect at least one reflective object in the image \\wherein the reflective object has a semantic label in a list of sematic reflective object labels;\\
(Nakazawa et al, Figs. 1-2 and 17; “the eye image and the scene image, which are captured by the eye camera 911e and the scene camera 911s of the system shown in FIG. 1, respectively. FIG. 2A illustrates an example of an image (eye image) Ie9 of the subject's eyeball captured by the eye camera 911e”, [0027])
	Nakazawa et al does not explicitly disclose:
	wherein the reflective object has a semantic label in a list of sematic reflective object labels;
	However, Sawhney et al teaches:
	wherein the reflective object has a semantic label in a list of sematic reflective object labels;
(Sawhney et al, Figs. 2 and 5; “portions of the ontology 500 may be embodied in the feature models 216, the semantic label database 224, and/or the visual feature indices 240. The ontology 500 establishes relationships (e.g. logical links or associations) between and/or among images 512, features 510, semantic labels 514, and similarity measures 516”, [0089]; corneal surface of Nakazawa et al may be labeled and stored in a database so that it can be recognized from an image)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Sawhney et al into the system or method of Nakazawa et al in order to semantically recognize an image and the associated features. The combination of Nakazawa et al and Sawhney et al also teaches other enhanced capabilities.
	The combination of Nakazawa et al and Sawhney et al further teaches:
performing semantic reflected object recognition comprising searching only on the reflective objects on the image rather than searching the entire image to detect at least one undesired reflected object on the at least one reflective object and wherein the reflected object is a reflection in the image of at least part of an original object that was not visible to the camera while capturing the scene, and wherein the reflected object has a semantic label in a list of sematic reflected object labels; and
(Nakazawa et al, Figs. 3-5, “the eye image Ie is registered and aligned with the scene image Is. Alternatively, the scene image Is may be registered and aligned with the eye image Ie … the image registration device 10 obtains data of image to be registered and aligned from the imaging device (the eye camera 11e and the scene camera 11s (see FIG. 4)) connected to the image registration device 10”, [0071]; the eye image registration or alignment with the corresponding scene image is a maximum correlation process between these images using a warping function W_i, [0058-0070]; the eye image registration is a precise specular reflection image recognition process to suppress the specular reflection in the corneal surface, “with the image registration device of the embodiment, the specular reflection (corneal-surface reflection image) included in the eye image can be removed using the scene image”, [0093]; Fig. 17, “The arithmetic section 1 of the image registration device of the embodiment derives the warping function W between the eye image Ie (see FIG. 17) and the scene image Is (see FIG. 17). The arithmetic section 1 registers and aligns the scene image Is with the eye image Ie using the warping function W. The arithmetic section 1 acting as an iris image generator subtracts the registered and aligned scene image Is from a portion of the eye image Ie corresponding to the registered and aligned scene image Is, thereby removing the corneal-surface reflection image of the eye image Ie to generate the iris image. An image I.sub.it in FIG. 17 is an eye image in which the corneal specular reflection is effectively removed, namely, an iris image. Thus, according to the image registration device of the embodiment, the corneal specular reflection included in the eye image Ie can effectively be removed, so that the iris image I.sub.it without noise can be obtained”, [0094]; Fig. 1, eye camera 911e cannot directly see scene 930)
	The combination of Nakazawa et al and Sawhney et al does not explicitly disclose:
automatically blurring at least one of the detected undesired reflected objects in the image to attempt to make at least a part of the undesired reflected object unidentifiable on the reflective object by people viewing the image.
	However, Frome et al teaches:
automatically blurring at least one of the detected undesired reflected objects in the image to attempt to make at least a part of the undesired reflected object unidentifiable on the reflective object by people viewing the image.
(Frome et al, Fig. 1, “a system 100 for detecting and blurring objects, such as faces and license plates, in images”, c2:10-20;  Fig. 4, “blurring license plates in images”, c8:60-end; the image blurring technique may be applied to any undesired portions of an image; blurring may be applied to the specular reflection of Nakazawa et al in order to avoid undesired privacy leakage from the specular reflection in a captured image)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Frome et al into the modified system or method of Nakazawa et al and Sawhney et al in order to avoid undesired privacy leakage from the specular reflection in a captured image by blurring the specular reflection. The combination of Nakazawa et al, Sawhney et al and Frome et al also teaches other enhanced capabilities.

Regarding claim 2, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1 wherein the searching comprises determining whether a detected object matches at least one undesired reflected object listed in a database of undesired reflected objects.
(Frome et al, Fig. 1, “Object detector module 104 scans for regions of the photographic image that include objects of a particular type, like faces or license plates”, to blur, c2:20-50; Fig. 4, blurred license plates; Nakazawa et al, “the image registration device 10 may obtain image data from an open database such as Google Street View through a network”, [0071]; Fig. 17)

Regarding claim 3, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1 wherein the searching comprises comparing the size of detected objects to each other to determine whether a detected object is an undesired reflected object, wherein the object is undesired when the object is an unrealistic size compared to a size of the reflective object.
(Frome et al, “information describing the shape of the region generated by the object detector module (e.g., the left, right, bottom and top edges of the region, measured in pixels relative to the upper-left corner of the image, the ratio of the height to the bottom edge of the box, the area of the box in pixels, or the height and width of the box measured in pixels)”, c3:20-30; Nakazawa et al, Fig. 17)

Regarding claim 4, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 3 wherein the undesired reflected objects are characterized as objects significantly smaller than other objects on the image.
(see comments on claim 3; Frome et al, “It is also their small size and intensity of punctation which makes it a challenging task”, [0302])

Regarding claims 5 and 17, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1 wherein the searching comprising using 3D positions of the detected objects to make a determination as to whether a detected object is an undesired reflected object.
(Nakazawa et al, Figs. 3-5; “three-dimensional orientation information in the environmental map”, “warping function W_i”, [0060]; see comments on claim 1)

Regarding claim 7, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1 wherein the reflective objects are listed in a database and are objects with smooth reflective surfaces.
(Frome et al, “The histogram model may be smoothed out using, for example, expectation maximization. The histogram model may further be normalized for changes in illumination”, “Using the histogram model, the likelihood that a given pixel is skin (P(face | color)) can be determined”, c5:45-end, c6:1-15)

Regarding claim 8, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1 wherein reflective objects are listed in a database because the objects are reflective and comprising at least one of: eye glasses, mirrors, glass windows, glass doors, eyes, watches, water surfaces, and display screens.
(Frome et al, “a score of a landmarking stage of object detector module 104 that determines the likely positions of the eyes, nose, and mouth of the face within the box”, c4:35-45; Sawhney et al, Figs. 2 and 5; “portions of the ontology 500 may be embodied in the feature models 216, the semantic label database 224, and/or the visual feature indices 240. The ontology 500 establishes relationships (e.g. logical links or associations) between and/or among images 512, features 510, semantic labels 514, and similarity measures 516”, [0089]; obviously the semantic labels may be applied to any image features such as the image of a reflective object and the reflected image on the reflective object)

Regarding claim 9, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1 wherein undesired reflected objects are listed in a database, and the method comprising comparing the detected objects to the listed undesired reflected objects to attempt to identify a detected object as an undesired reflected object.
(Frome et al, Fig. 1, “Object detector module 104 scans for regions of the photographic image that include objects of a particular type, like faces or license plates”, to blur, c2:20-50; Fig. 4, blurred license plates; Nakazawa et al, Fig. 17)

Regarding claim 11, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1 wherein the searching comprises using semantic scene understanding to make the determination as to whether a detected object is an undesired reflected object where it is undesired because it is reflected.
(Frome et al, “the ratio of the height to the bottom edge of the box corresponds to the three-dimensional structure of the scene. Using the ratio in the feature vector adds knowledge of the scene”, c5:5-10; “neural networks…machine learning algorithm”, c3:40-50, => semantic classification as a statistical classifier; “average probability…A classifier may classify a pixel as skin if the histogram model says that it is more likely skin than not skin. The second feature vector may also include the percentage of pixels classified as skin”, c6:1-15; Fig. 1, “a system 100 for detecting and blurring objects, such as faces and license plates, in images”, c2:10-20; the system can blur any undesired or unwanted portions of an image)

Regarding claim 12, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1 wherein the blurring comprises irreversibly changing the image data of the undesired reflected object and sufficiently changing so that confidential or secret information cannot be attained from the undesired reflected object.
(Frome et al, Fig. 1, “Object detector module 104 scans for regions of the photographic image that include objects of a particular type, like faces or license plates”, to blur, c2:20-50; Fig. 4, blurred license plates)

Regarding claim 13, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1 wherein the blurring comprises changing the color of pixel image data of the undesired reflected object with at least one of:
a single color the same or similar to a color of image data adjacent or near the undesired reflected object on the image,
(Frome et al, Fig. 4, blurring light color similar to the color of a white car)
a single color found forming the undesired reflected object on the image,
(Frome et al, Fig. 4, blurring light color similar to a white license plate color)
multiple colors in a random pattern and similar or the same to colors of image data adjacent or near the undesired reflected object on the image,
multiple colors in a predetermined pattern similar or the same to colors of image data adjacent or near the undesired reflected object on the image,
multiple colors in a random pattern and found forming the undesired reflected object on the image, and
multiple colors in a predetermined pattern found forming the undesired reflected object on the image.

Regarding claim 15, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the system of claim 14 wherein the undesired reflected objects are undesired reflected objects that are listed in a database, the processor operating by comparing the detected objects to the listed undesired reflected objects to determine whether the detected object should be classified as an undesired reflected object.
(Frome et al, Fig. 1, “Object detector module 104 scans for regions of the photographic image that include objects of a particular type, like faces or license plates”, to blur, c2:20-50; Fig. 4, blurred license plates)

Regarding claim 16, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the system of claim 15 wherein the undesired reflected objects listed in the database comprise at least one of:
a human face regardless of the identity of a person,
a face of a specific person,
a document with writing regardless of what words are written, and
a document with specific automatically recognizable words.
(Frome et al, Fig. 1, “a system 100 for detecting and blurring objects, such as faces and license plates, in images”, c2:10-25)

Regarding claim 18, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the system of claim 14 wherein the processor performs the searching by using a semantic scene understanding of the image to label a first detected object an undesired reflected object when a first detected object is on another detected object when it does not make sense for the first detected object to be on the another detected object.
(Frome et al, “the ratio of the height to the bottom edge of the box corresponds to the three-dimensional structure of the scene. Using the ratio in the feature vector adds knowledge of the scene”, c5:5-10; “neural networks…machine learning algorithm”, c3:40-50, => semantic classification as a statistical classifier; “average probability…A classifier may classify a pixel as skin if the histogram model says that it is more likely skin than not skin. The second feature vector may also include the percentage of pixels classified as skin”, c6:1-15; Fig. 1, modules 104 and 130 identify objects “like faces or license plates”, to blur, c2:20-50; Nakazawa et al, Fig. 17)

Regarding claim 19, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the system of claim 18 wherein the semantic reflective object recognition comprises determining whether detected objects are reflective objects more likely to have an undesired reflected object on a surface of the reflective object, and wherein the another detected object is limited to detected objects determined to be reflective objects.
(Frome et al, Fig. 1, “a system 100 for detecting and blurring objects, such as faces and license plates, in images”, c2:10-25; Fig. 4, blurred license plates; Nakazawa et al, Fig. 17)

Regarding claim 20, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the system of claim 19 where the semantic reflective object recognition comprises comparing the detected objects to predetermined reflective objects listed in a reflective object database.
(Frome et al, Fig. 1, “Object detector module 104 scans for regions of the photographic image that include objects of a particular type, like faces or license plates”, to blur, c2:20-50; Fig. 4, blurred license plates)

Regarding claim 22, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the medium of claim 21 wherein the searching comprises performing a semantic comparison to determine whether a detected object matches at least one undesired object listed in a database of undesired objects.
(Frome et al, “the ratio of the height to the bottom edge of the box corresponds to the three-dimensional structure of the scene. Using the ratio in the feature vector adds knowledge of the scene”, c5:5-10; “neural networks…machine learning algorithm”, c3:40-50, => semantic classification as a statistical classifier; “average probability…A classifier may classify a pixel as skin if the histogram model says that it is more likely skin than not skin. The second feature vector may also include the percentage of pixels classified as skin”, c6:1-15; Fig. 1, modules 104 and 130 identify objects “like faces or license plates”, to blur, c2:20-50)

Regarding claim 23, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the medium of claim 21 wherein the searching comprises comparing the size and 3D position of reflective objects to potentially undesired reflected objects to determine whether a detected object is an undesired reflected object.
(Nakazawa et al, Figs. 3-5; “three-dimensional orientation information in the environmental map”, “warping function W_i”, [0060]; see comments on claim 1)

Regarding claim 24, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the medium of claim 21 wherein the searching comprises using a semantic scene understanding of the image to label a first detected object an undesired detected object when the first reflected object is on another detected object when it does not make sense for the first detected object to be on the another detected object.
(Frome et al, “the ratio of the height to the bottom edge of the box corresponds to the three-dimensional structure of the scene. Using the ratio in the feature vector adds knowledge of the scene”, c5:5-10; “neural networks…machine learning algorithm”, c3:40-50, => semantic classification as a statistical classifier; “average probability…A classifier may classify a pixel as skin if the histogram model says that it is more likely skin than not skin. The second feature vector may also include the percentage of pixels classified as skin”, c6:1-15; Fig. 1, modules 104 and 130 identify objects “like faces or license plates”, to blur, c2:20-50)

Regarding claim 25, the combination of Nakazawa et al, Sawhney et al and Frome et al teaches its/their respective base claim(s).
The combination further teaches the medium of claim 24 wherein the recognition comprises determining whether detected objects are reflective objects more likely to have an undesired reflected object on a surface of the reflective object, and wherein the another detected object is limited to detected objects determined to be reflective objects.
(Frome et al, Fig. 1, “a system 100 for detecting and blurring objects, such as faces and license plates, in images”, c2:10-25; Fig. 4, blurred license plates; Nakazawa et al, Fig. 17)


Response to Arguments
Applicant's arguments filed on 1/25/2021 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/2/2021